Citation Nr: 1828988	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-27 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a fracture to the left fibula.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.

3.  Entitlement to service connection for a back and lower neck disorder, to include as secondary to service-connected residuals of a fracture to the left fibula.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1978.  He also served additional periods of service in the National Guard and Army Reserve.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2013, the Veteran testified at a hearing in front of a Decision Review Officer (DRO).  A hearing transcript is of record.

In a July 2014 substantive appeal, the Veteran requested a hearing before the Board via videoconference.  Thereafter, in September 2017, the Veteran withdrew his hearing request.  Accordingly, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d), (e).

The Board notes that the Veteran filed an April 2017 claim for entitlement to service connection for a back disorder.  However, as the Veteran's appeal is ongoing, the Board retains jurisdiction of the claim.

The Veteran and his representative have alternately characterized the back claim on appeal as a back disorder and a lower neck disorder.  Consequently, the Board has expanded the Veteran's claim on appeal to encompass all back and lower neck disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).   

The issues of entitlement to service connection for a back and lower neck disorder as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's residuals of a fibula fracture have been manifested by objective complaints of pain with moderate limitation in range of motion; marked limitation of motion has not been shown.

2.  In June 2004, the claim to reopen the issue of entitlement to service connection for a back disorder was denied, and no notice of disagreement was submitted.  

3.  The evidence added to the record since the June 2004 decision includes information that was not previously considered and relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial of service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but more, for residuals of a fracture to the left fibula, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5262 (2017).

1.  The June 2004 decision that denied the Veteran's claim for entitlement to service connection for a back condition is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the June 2004 decision is new and material, the requirements to reopen the claim for entitlement to service connection for a back condition have been met.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. §§ 3.102, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (West 2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service records, VA treatment records, and medical examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is seeking entitlement to a rating in excess of 10 percent for residuals of a fracture to the left fibula.  The Veteran currently receives a 10 percent rating under 38 C.F.R. § 4.71(a), Diagnostic Code 5299-5262.  This diagnostic code indicates that the Veteran's fibula fracture is rated as analogous to impairment of the tibia and fibula.  As the Veteran suffered from an injury to his fibula and his complaints revolve around his lower leg, the Board finds that this is the most appropriate diagnostic code.  The Board notes that assigning other ratings based on the same symptomatology of pain and functional impairment that is already accounted for under Diagnostic Code 5262 would be tantamount to pyramiding.  See 38 C.F.R. § 4.14.  

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.  The descriptive words "slight," "moderate," and "severe," as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2017).

In this case, the Board concludes that the current symptomatology associated with Veteran's residuals of a left leg injury warrants a 20 percent rating throughout the appeal period.  

The Veteran's condition during the appeal period has been characterized by painful motion, which has necessitated the use of the narcotic medication Hydrocodone.  During a September 2010 VA examination, he complained of pain that ranged from 7 to 10 out of a maximum of 10.  His leg condition was worsened by sitting, standing, or walking.  He reported that lying down and rest made it better.  Although range of motion measurements were not taken at the time, it is apparent to the Board from the Veteran's report of symptoms that he had significant problems standing and walking.  During his May 2013 hearing in front of the DRO, he reported symptoms were "a little worse" than 2010.  He reported pain if standing too long, tiring easily, and that he continued to take pain medication.  The Veteran's testimony is consistent with the findings of the May 2013 VA examination.  During the examination, he reported that he used a cane occasionally and suffered from flare-ups 2 to 3 times a week.  Finally, after repetitive use, he has less movement than normal, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Consequently, the Board finds that an increase in the characterization of the Veteran's fibula disability to moderate is warranted.

The Board further finds that a 30 percent rating would be inappropriate.  The Veteran has had no hospitalization or inflammation during the appeal period.  Clinical records show that from October 2010 through at least April 2011, he reported exercising at the gym at least 3 times per week.  Furthermore, during his May 2013 VA examination, he stated that although he suffered from flare-ups, the flare-ups resulted in painful motion rather than preventing motion.  Importantly, although he demonstrated left ankle plantar flexion of 30 degrees and plantar dorsiflexion of 10 degrees at that time, he exhibited normal muscle strength and no ankylosis.  He ambulated with a cane only occasionally and did not report the use of other assistive devices.  

Therefore, as the medical evidence demonstrates a range of motion during objective testing that is only moderately restricted, the Board finds that a 20 percent rating, but no more, is warranted for the Veteran's left leg disability.

In considering the appropriate disability rating for the Veteran's disability, the Board has considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In this instance, the Board has considered his statements of record, including his statements during his VA examinations and DRO hearing.  

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated. 

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the Veteran previously filed a claim and has been denied service connection for a back disorder.  Based on the additional evidence added to the record since the previous denial, the Board finds that new and material evidence has been added to the record.

The most recent prior final denial of the Veteran's claim for a back disorder was in a June 2004 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because there was no new and material evidence since the July 1978 denial on the merits.  No notice of disagreement was submitted within one year of notice of that decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This rating decision represents the last final denial of the claim.

Since the last final denial, the Veteran has been diagnosed with moderate spondylosis of the thoracic spine during a May 2013 VA examination.  Additionally, the Veteran's clinical records include a November 2013 statement by a VA physician that the Veteran's left leg pain is possibly related to his back issues - a statement supporting the Veteran's assertion that his back disorder is related to his service-connected residuals of a fracture to the left fibula.  Therefore, the Veteran has provided evidence of a current disability, and there is a suggestion that there may be a relationship between the Veteran's service-connected disorder and a claimed back disorder.  As a result, the Board finds that reopening the Veteran's claim for service connection for a back disorder is warranted.


ORDER

A 20 percent rating, but more, for residuals of a fracture to the left fibula, is granted, subject to the laws and regulations governing the payment of monetary benefits.

New and material having been submitted, the application to reopen a previously denied claim for entitlement to service connection for a back disorder is granted, and the claim is reopened.


REMAND

The Veteran is seeking entitlement to service connection for a back and lower neck disorder as well as entitlement to a TDIU.  

As noted previously, the Board has expanded the Veteran's claim on appeal to encompass all back and lower neck disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In February 2004, the Veteran asserted that the abnormal gait caused by his service-connected left leg disorder was affecting his back.  Specifically, he and his representative now request a medical opinion evaluating whether secondary service connection is warranted for the Veteran's back and lower neck disorder.  In November 2013, a VA physician commented that the Veteran's left leg disorder is possibly related to his back disorder.  Based on the Veteran's assertion and the statement by the VA physician, the Board finds that an addendum medical opinion from the previous VA examiner should be obtained to address this theory of entitlement.

The Board finds that the RO's potential assignment of service connection for the Veteran's back and lower neck disorder claim will impact any decision respecting an award of TDIU.  Therefore, a decision as to TDIU is premature at this point, and it is remanded as inextricably intertwined with the other issue being remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in North Carolina since May 2017, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Obtain an addendum opinion from the May 2013 VA examiner, if possible.  If the examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner should review pertinent documents in the Veteran's claims file. If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

Following review of the record, the examiner should address the following inquiries regarding the Veteran's back and lower neck disorder, to include as secondary to service-connected residuals of a fracture to the left fibula:

(A) Is it at least as likely as not that the Veteran's back and lower neck disorder was caused by his service-connected residuals of a fracture to the left fibula?

(B)  Is it at least as likely as not that the Veteran's back and lower neck disorder was aggravated by his service-connected residuals of a fracture to the left fibula?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
 
All opinions must be accompanied by an explanation.

3.  Following any additional indicated development, review the claims file and adjudicate the Veteran's claims for service connection for a back and lower neck disorder and a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


